NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



 JAMES R. WOLDSETH, DOC #R33402,             )
                                             )
               Appellant,                    )
                                             )
 v.                                          )
                                             )         Case No. 2D16-2354
 STATE OF FLORIDA,                           )
                                             )
               Appellee.                     )
                                             )

 Opinion filed November 16, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

James R. Woldseth, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Special Assistant Attorney General,
Tampa, for Appellee.


 SLEET, Judge.

               James Woldseth appeals his amended sentences after the postconviction

 court granted his Florida Rule of Criminal Procedure 3.850 motion, vacating one of his

 convictions and resentencing him on his remaining offenses. We affirm Woldseth’s

 amended sentences and restitution order of $823,233.88 to the victim. However, on

 appeal he argues that the trial court erroneously imposed costs and fees when it
resentenced Woldseth on May 10, 2017. We agree. Because costs and fees were

orally waived at the resentencing hearing, we reverse and remand for the trial court to

strike the award of court costs and fees.

             Affirmed in part, reversed in part, and remanded with instructions.


KELLY, and MORRIS, JJ., Concur.




                                            -2-